HOWARD, Judge.
This is an appeal from a judgment on stipulated facts in favor of the appellee and against the appellant insurance company. There is but one question dispositive of *116this appeal: Is an insurance company precluded from denying liability for a judgment rendered against a former insured when the policy of insurance has been terminated prior to the accident because of a nonpayment of premium, but the insurance company does not return the SR-1A form to the Motor Vehicle Division of the Arizona Highway Department? This issue has recently been decided in the case of Nicholas v. Carolina Casualty Co., 17 Ariz. App. 252, 497 P.2d 72 (1972) 1 wherein the court held that the failure to file an SR-1A form does not preclude an insurer from ■denying liability.
Accordingly, the judgment of the trial ■court awarding judgment in favor of the appellee and against the appellant is reversed.
KRUCKER, C. J., and HATHAWAY, J., concur.

. The Arizona Supreme Court denied review on July 13, 1972.